Citation Nr: 0110763	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for seizure disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for respiratory 
disability, to include bronchial asthma.

6.  Entitlement to service connection for right big toe 
disability, to include bunion and bruise.

7.  Entitlement to service connection for leg pain.

8.  Entitlement to service connection for facial and eye 
pain.

9.  Entitlement to service connection for bone spurs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND

The appellant served on active duty for training in the 
National Guard from January 3 to April 28, 1983, and active 
duty from February 20 to May 31, 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this case, a VA examination must 
be conducted to determine whether the appellant has any of 
the claimed disorders and, if so, the etiology of any 
disorders found on current examination, if possible.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, subpart (a), 114 Stat. 2096 (2000).

Also, although the appellant did not report any private or 
other medical care for the claimed disorders on his 
application for benefits, he may have obtained treatment 
during the pendency of this appeal.  Thus, the RO should ask 
the appellant for the names and addresses of all medical care 
providers who have treated him for the claimed disorder since 
October 1999.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3, subpart (a), 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED for the following:

1.  It is not clear that the RO requested 
the service records.  The RO should 
determine whether the complete service 
medical records are on file.

2.  The appellant should be scheduled for 
VA examination to determine whether the 
appellant has a back disability, seizure 
disorder, hearing loss disability, 
chronic headache disorder, respiratory 
disability, in particular, bronchial 
asthma, right big toe disability, leg 
disability, facial and/or eye disability, 
and bone spurs.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The veteran remains under an 
obligation to submit evidence.  The 
veteran is informed that if there is 
evidence that establishes that the 
claimed conditions currently exist and 
are related to service, that evidence 
must be submitted by him to the RO.

6.  The veteran is informed that he is 
under an obligation to appear fort the 
scheduled VA examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


